DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 47-61 are pending. 

Information Disclosure Statement
2.	The Information Disclosure Statements filed 10/11/2021, 01/05/2022 and 05/20/2022 are acknowledged by the Examiner. 

Claim Objections
3.	Claims 44-62 are objected to because of the following informalities:  
Claim 41 lines 9-10 recite “the monitoring configuration” which should read “the PDCCH search space monitoring configuration”.
Claim 44 lines 9-10 recite “the monitoring configuration” which should read “the PDCCH search space monitoring configuration”.
Claim 47 line 3 recites “the monitoring configuration” which should read “the PDCCH search space monitoring configuration”.
Claim 55 line 4 recites “the monitoring configuration” which should read “the PDCCH search space monitoring configuration”.
Dependent claims 42-43, 45-46, 48-54 and 56-62 are objected to for similar reasons as the independent claims 41, 44, 47 and 55.  Appropriate correction is required.

4.	Claims 44-46 and 55-62 are objected to because of the following informalities:  
Claim 44 fails to recite the claim structure in the body of the claim. The preamble of claim 44 recites “A network node capable of configuring monitoring occasions in a wireless communication network, the network node comprising processing circuitry operable to:..” which is directed to a product/machine/device.
Yet, in the body of the claim recites process/actions “determine a physical downlink control channel (PDCCH) search space monitoring configuration…”, “send the monitoring configuration to the wireless device…” which is directed to a method/process. Claim 44 should be amended to so that the processing circuitry and/or other hardware are recited within the body of the claim. 
	Dependent claims 45-46 are objected to for similar reasons as the independent claim 44.  Appropriate correction is required.

Claim 55 fails to recite the claim structure in the body of the claim. . The preamble of claim 55 recites “A wireless device in a wireless communication network, the wireless device comprising processing circuitry operable to:…” which is directed to a product/machine/device.
Yet, in the body of the claim recites process/actions “receive a physical downlink control channel (PDCCH) search space monitoring configuration…”, “limit a number of blind decodes to be performed in the second search space…” which is directed to a method/process. 
Dependent claims 56-62 are objected to for similar reasons as the independent claim 55.  Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 41, 44 and 47-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 19-24, 27-34 and 37-38 of U.S. Patent No. US 11,147,057 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are fully disclosed with slight wording differences that do not change the scope of the claims to make them patentably distinct from each other. 




Instant Application 17/498,050
U.S. Patent No. 11,147,057 B2
Claim 41
Claim 1
Claim 44
Claim 10
Claim 47
Claim 19
Claim 48
Claim 20
Claim 49
Claim 21
Claim 50
Claim 22
Claim 51
Claim 23
Claim 52
Claim 24
Claim 53
Claim 27
Claim 54
Claim 28
Claim 55
Claim 29
Claim 56
Claim 30
Claim 57
Claim 31
Claim 58
Claim 32
Claim 59
Claim 33
Claim 60
Claim 34
Claim 61
Claim 37
Claim 62
Claim 38




Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: 

Claims 41-62 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 41,… wherein a number of blind decodes to be performed in a first slot of the plurality of slots exceeds a maximum number of blind decodes for the first slot, the first slot comprising a first and a second search space; and sending the monitoring configuration to the wireless device, wherein the monitoring configuration is used by the wireless device to limit a number of blind decodes to be performed in the second search space so that the number of blind decodes in the first slot is less than or equal to the maximum number of blind decodes for the first slot, and wherein the number of blind decodes is limited based on rules for prioritizing a first search space over a second search space…in combination with other limitations recited as specified in claim 41.

In claim 44,… wherein a number of blind decodes to be performed in a first slot of the plurality of slots exceeds a maximum number of blind decodes for the first slot, the first slot comprising a first and a second search space; and send the monitoring configuration to the wireless device, wherein the monitoring configuration is used by the wireless device to limit a number of blind decodes to be performed in the second search space so that the number of blind decodes in the first slot is less than or equal to the maximum number of blind decodes for the first slot, and wherein the number of blind decodes is limited based on rules for prioritizing a first search space over a second search space…in combination with other limitations recited as specified in claim 44.

In claim 47,… wherein a number of blind decodes to be performed in a first slot of the plurality of slots exceeds a maximum number of blind decodes for the first slot, the first slot comprising a first and a second search space; limiting a number of blind decodes to be performed in the second search space so that the number of blind decodes in the first slot is less than or equal to the maximum number of blind decodes for the first slot, wherein limiting the number of blind decodes is based on rules for prioritizing a first search space over a second search space; and monitoring the first search space according to the monitoring periodicity and the received number of blind decodes and the second search space according to the monitoring periodicity and the limited number of blind decodes…in combination with other limitations recited as specified in claim 47.

In claim 55,… wherein a number of blind decodes to be performed in a first slot of the plurality of slots exceeds a maximum number of blind decodes for the first slot, the first slot comprising a first and a second search space; limit a number of blind decodes to be performed in the second search space so that the number of blind decodes in the first slot is less than or equal to the maximum number of blind decodes for the first slot, wherein limiting the number of blind decodes is based on rules for prioritizing a first search space over a second search space; and monitor the first search space according to the monitoring periodicity and the received number of blind decodes and the second search space according to the monitoring periodicity and the limited number of blind decodes…in combination with other limitations recited as specified in claim 55.

The first closest prior art of record is Chen et al, US 2017/0223670 (as cited in the IDS dated 10/11/2021). Chen, FIG. 10, 115-f, 1005, [0085], [0094] discloses determining 1005 the PDCCH search space configuration for the UE 115-f, FIG 10, 1010, [0008], [0095], [0098 discloses monitoring the first time interval TTI and the second time interval TTI in a first and a second duration/periodicity, FIG. 10, 1010, [0094] discloses sending the configuration information 1010 to the UE 115-f. Chen does not explicitly disclose wherein a number of blind decodes to be performed in a first slot of the plurality of slots exceeds a maximum number of blind decodes for the first slot, the first slot comprising a first and a second search space; and sending the monitoring configuration to the wireless device, wherein the monitoring configuration is used by the wireless device to limit a number of blind decodes to be performed in the second search space so that the number of blind decodes in the first slot is less than or equal to the maximum number of blind decodes for the first slot, and wherein the number of blind decodes is limited based on rules for prioritizing a first search space over a second search space (claims 41, 44, 47 and 55). 

The second closest prior art of record is Kim et al, US 2011/0038275 (as cited in the IDS dated 10/11/2021) hereafter Kim. Kim, [0079], [0084] discloses the PDCCH carrying control information that comprises an indication on whether to decrease a number of blind decoding attempts. Kim does not explicitly disclose wherein a number of blind decodes to be performed in a first slot of the plurality of slots exceeds a maximum number of blind decodes for the first slot, the first slot comprising a first and a second search space; and sending the monitoring configuration to the wireless device, wherein the monitoring configuration is used by the wireless device to limit a number of blind decodes to be performed in the second search space so that the number of blind decodes in the first slot is less than or equal to the maximum number of blind decodes for the first slot, and wherein the number of blind decodes is limited based on rules for prioritizing a first search space over a second search space (claims 41, 44, 47 and 55).

The third closest prior art of record is Uchino et al, US 2016/034364 (as cited in the IDS 10/11/2021) hereafter Uchino. Uchino, FIG. 11, [0081], [0089], [0090]-[0091], [0093] discloses the number of BDs increases to a number that exceeds to the exceeds the maximum the UE is capable of performing in the period and FIG. 11, FIG. 14, [0081], [0089], [0090]-[0091], [0093], [0100], [0104], steps 204-207 discloses sending a message to the UE to reduce/limit the number of blind decodes (BDs) that the UE is capable of performing in the period. Uchino does not explicitly disclose wherein a number of blind decodes to be performed in a first slot of the plurality of slots exceeds a maximum number of blind decodes for the first slot, the first slot comprising a first and a second search space; and sending the monitoring configuration to the wireless device, wherein the monitoring configuration is used by the wireless device to limit a number of blind decodes to be performed in the second search space so that the number of blind decodes in the first slot is less than or equal to the maximum number of blind decodes for the first slot, and wherein the number of blind decodes is limited based on rules for prioritizing a first search space over a second search space (claims 41, 44, 47 and 55).

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: LEE et al, US 2017/0374653 discloses user equipment (UE) informs the base station about a (maximum) number for the UE to perform blind decoding on a DL control channel such as a PDCCH/EPDCCH.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469